Holcomb, J.,
(concurring) — In concurring with the majority, I wish to add that, under the peculiar circumstances shown herein, the judgment herein should not be considered any reflection upon the professional conduct or personal honor of Judge Hodgdon. He was undoubtedly the attorney for Conner in the case wherein Conner became the judgment debtor, and up to the moment of the amended execution. He bid in the property at execution sale. Ordinarily, in such a case, the law presumes that he acted for his client, and regards him as his client’s trustee. 6 C. J. 682.
*437Unfortunately, it so happened that thereafter the circumstances conspired against the attorney. His client either then was, or shortly thereafter became, incompetent, and so continued until he died. From the first Judge Hodgdon so dealt with the property openly and undisguisedly as his own as to indicate his client’s consent to his purchase of the property in his own name. His lips are sealed by the death of his client, and that consent, if given, cannot be convincingly shown. The presumption of law above mentioned is against him.
The relation of attorney and client is one of the highest trust and confidence, requiring from the attorney the most scrupulous good faith toward his client; and, therefore, transactions between them are often declared to be voidable which would be deemed unobjectionable between other persons. 2 ft. O. L. 966.
In cases of doubt, therefore, equity and public policy require that the attorney be held accountable to the client.
Nor is the judgment herein burdensome financially. All that is required is that an accounting be rendered of the rents, issues and profits of the property, and all expenditures will be credited, including, I should think, reasonable compensation for the management of the property.
Parker, C. J., and Hovey, J., concur with Holcomb, J.